Order reversed, with $20 costs and disbursements to the appellants, and the motion granted. The defendant in a libel case has the right to examine plaintiff: before trial in aid of the affirmative defenses set forth in the answer. (Billingsley v. Better Business Bureau of New York City, Inc., 231 App. Div. S02; NieTioff v. Star Go., 134 App. Div. 473.) The examination shall be held not later than April 7, 1947, and shall be completed by April 10, 1947. Present— Martin, P. J., Glennon, Dore, Cohn and Peck, JJ.; Martin, P. J., and Dore, J., dissent and vote to affirm. Settle order on one day’s notice.